Blackford, J.
— The parties in this suit entered into bonds, submitting certain matters in difference between them to arbitration ; and an award was made in favour of Wort. The award states, among other things, that Hamilton should pay Wort a certain sum of money within five months from the date of the award; but it is silent as t'o the costs of the suit. The Court, on motion of Wort, granted a rule on Hamilton to show cause why the award should not be made the judgment of the Court. No sufficient cause being shown in answer to the rule, judgment was rendered on the award, with interest from the time the money was payable by the 'award, and also for costs.
The judgment is objected to on two grounds: First, because it is in favour of the plaintiff, not only for the sum awarded to be due him, but also for interest. Secondly, because it is in favour of the plaintiff for costs.
The first objection is not tenable. We think that according to the spirit of the statute of 1831, which governs this case, the sum awarded carried interest from the time it was payable. R. C. 1831, p. 290. The second objection is valid. The award being silent as to costs, the judgment for them is erroneous. Jacobs v. Moffatt, 3 Blackf. 395.
H. P. Thornton, for the plaintiff.
A. C. Griffith, for the defendant.

Per Curiam.

— The judgment as to the costs is reversed, and affirmed as to the residue.